Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 16, 18-21, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bardal (WO 2016/105204) in McMinn (US Patent no. 3,390,071).
 	With regard to claims 16, 30, Bardal discloses a cathode current collector and connector assembly assembled in a carbon cathode of a Hall-Heroult cell for the production of aluminium (abstract; page 1, lines 5-7; page 4, lines 9-21), said assembly comprising: at least one collector bar (CCB) that is located under the carbon cathode (CB) is in direct contact with the carbon cathode (CB; figure 12; page 8, lines 15-18) is in direct electrical contact with the carbon cathode (CB); page 6, lines 5-8; page 8, line 18 – carbon cathode blocks have collector bars embedded therein), wherein each collector bar (CCB) comprises a terminal end part (b) extending outwardly outside a cell outer cover to a connector (a, F; figure 12), whereat said terminal end part (b) of each collector bar (CCB) are electrically connected in series each to a conductor element providing connection to an external bus (BUS, figure 12; page 5, lines 22-25), wherein said conductor element providing electrical connection of the collector bar (CCB) to an external bus comprises a flexible connector strip (F) which is made of copper (page 5, lines 27-29).
 	Bardal fails to teach that the collector bar is made of copper or copper alloy.
	McMinn discloses a cathode construction for aluminum reduction cells comprising copper collector pins (24) in conjunction with cathode blocks (22) in order to improve cell efficiency by reducing voltage loses (col. 2, lines 68-71; col. 3, lines 25-30; figures 1-3). One having ordinary skill in the art at the time of filing would have found it obvious to use collector bars made of copper in the current collector assembly of Bardal because as taught by McMinn, having copper collector pins in direct contact with carbon blocks results in reduction of cathode voltage losses and hence in improved cell efficiency, and one would have a reasonable expectation of success in doing so. 

	With regard to claim 19, Bardal further teaches wherein said terminal parts of the collector bars (CCB) comprise in the vicinity of said connector a zone of reduced cross-sectional area (page 8, line 9; page 9, line 4) wherein the cross-sectional area of said zone of the terminal part is less than the cross-sectional area of the remainder of said terminal part (the electrical conductivity of the cathode bar connection can be reduced by reducing the cross section of the copper connectors; page 9, lines 1-4).
	With regard to claim 20, Bardal discloses wherein the zone of reduced cross-sectional area comprises a part of reduced thickness in the terminal end part of the collector bar (CCB; page 9, line 1-4; figure 12).
With regard to claim 21, the connector of Bardal comprises a conductor block (b) of the same electrically conductive metal, i.e. copper, as the collector bar (CCB), and wherein the conductor block (b) is attached to the terminal end part of the collector bar (CCB) such that it protrudes laterally from either side of said terminal end part of the collector bar (CCB; as shown in figure 12; page 5, lines 27-34; page 8, line 18).
	With regard to claim 23, the conductor block (b) of Bardal is connected to the flexible connector strip (F) which is made of a plurality of strips (as shown in figure 12) of highly conductive metal and wherein the conductor block (b) is made of copper (the conductors are made of copper; page 5, lines 27-34; page 8, line 18).

Claims 22, 24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bardal and McMinn as applied to claims 16 and 21 above, and further in view of Von Kaenel (WO 2016/079605 – US 2017/0321338 has been used as English Equivalent).
With regard to claim 22, Bardal teaches all of the features discussed above but fails to disclose wherein the collector bar comprises two spaced-apart arms joined at an external end by a cross-piece, wherein the conductor block is externally connected to the cross-piece, and wherein the two spaced-apart arms each comprise adjacent to the connection with the crosspiece, a said zone wherein the cross-sectional area of each arm is less than the cross-sectional area of the remainder of said arms.
Von Kaenel discloses a cathode current collector for a Hall-Heroult cell comprising a collector bar (15) with two spaced-apart arms joined at an external end by a cross-piece (15c; as shown in figure 18), wherein a conductor block (18) is externally connected to the cross-piece (15c), and wherein the two spaced-apart arms (15) each comprise adjacent to the connection with the crosspiece (15c), a zone wherein the cross-sectional area of each arm is less than the cross-sectional area of the remainder of said arms (the cross sectional area may vary along the bar in order to reduce voltage drop and assure thermal balance of the cell; paragraphs 14, 28. Paragraph 10 – grooves or recesses can be provided on the sides of the collectors). It would have been obvious to one having ordinary skill in the art to use a collector bar with two spaced-apart arms joined by a cross-piece and having a zone of reduced crossed sectional area in the device of Bardal, because as taught by Von Kaenel, varying the cross 
	With regard to claim 24, Von Kaenel further teaches a bimetallic plate (16) between facing surfaces of the conductor block (18) and the collector bar (15; figure 7; paragraph 69).
	With regard to claim 26, Von Kaenel discloses wherein terminal parts of the collector bars (15) comprise an outer protective casing of metal extending up to the vicinity of a connector (the collector bar may be surrounded by a coke bed 13 to decrease the electrical resistance towards the carbon cathode; paragraph 69).
	With regard to claim 27, Von Kaenel further teaches wherein a space between the collector bar (15) and the protective casing (13) is optionally filled with a compressible material/glue (16) of low electrical conductivity and low thermal conductivity (paragraphs 74-75).
	With regard to claim 28, the at least one cathode of Von Kaenel is composed of graphite carbon (paragraphs 6-7; 87-89). Even though Von Kaenel fails to explicitly teach the proportion of the graphite carbon, it has been held by the courts that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.II.A.
	With regard to claim 29, Von Kaenel discloses wherein sides and lower parts of the carbon cathode may be replaced by a refractory material (paragraph 74). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 18-21, 23 and 30 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that the prior art made of record fails to teach a current collector bar made of copper or copper alloy in direct contact with the carbon cathode. In contrast, Bardal discloses a copper insert placed in the current collector bar, and not in direct contact with the carbon electrode. Therefore, after further search and consideration, a new ground of rejection has been presented in view of McMinn et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794